Citation Nr: 1307700	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a foot laceration.

5.  Entitlement to a compensable evaluation for hemorrhoids. 

6.  Entitlement to an increased evaluation for residuals of a gunshot wound of the right hand, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased evaluation for anxiety reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945 and from December 1946 to November 1949.  He is in receipt of the Silver Star and Combat Infantryman Badge from his first period of active service, which denote his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript is of record.  

The Board remanded the claims listed on the title page in September 2011 for additional development.  The matters have been returned for appellate review.  

As it did in its September 2011 decision, the Board notes that compensation for a left hip disorder was initially denied in a September 1985 rating decision.  However, at that time, the Veteran was filing a claim pursuant to 38 U.S.C.A. § 1151 (previously 38 U.S.C. § 351).  Because the current claim involving the left hip is a claim for service connection (and service connection was not addressed by the RO in September 1985), the Board considers the claim to be an original claim and not a claim to reopen a previously denied claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for shrapnel wounds to the bilateral arms and scaring of the eye have been raised by the record and acknowledged by the agency of original jurisdiction (AOJ), but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The claims for service connection and the issue of whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a foot laceration are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or result in persistent bleeding with secondary anemia, or fissures.

2.  The Veteran's residuals of a gunshot wound of the right hand are manifested by arthritis and limitation of motion of the fingers and thumb, but not limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

3.  A residual of the Veteran's gunshot wound of the right hand is painful limited motion of the right wrist.

4.  The Veteran's anxiety reaction is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012). 

2.  The criteria for a rating in excess of 10 percent for residuals of a gunshot wound of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5309 (2012).

3.  A separate 10 percent rating, but no higher, is warranted for painful limited motion of the right wrist associated with of a gunshot wound of the right hand.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2012).

4.  The criteria for a rating in excess of 30 percent for anxiety reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice regarding his claims for increased ratings by a letter dated in September 2007, and additional notice by an October 2008 letter.  The claims were readjudicated in a November 2009 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include private and VA treatment records; afforded the appellant physical examinations; obtained medical opinions as to the severity of his service-connected disabilities; and afforded the appellant the opportunity to give testimony.  VA has also substantially complied with the Board's September 2011 by obtaining additional VA treatment records and scheduling contemporaneous VA examinations.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veterans Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has complied with the notice and assistance requirements and the increased rating claims may be addressed on merits. 

Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

	Hemorrhoids

Service connection for hemorrhoids has been in effect with a noncompensable rating since the issuance of a September 1947 rating decision.  The disability is currently evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012), which provides the rating criteria for external or internal hemorrhoids.  Internal or external hemorrhoids warrant a noncompensable rating if symptoms are mild or moderate.  A 10 percent rating is warranted if hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted if there is persistent bleeding with secondary anemia or fissures.  

The Veteran testified in July 2011 that he uses lubricating ointment to control the pain from his hemorrhoids and that they had worsened, as evident in the fact that he had to order two tubes of lubricant.  He also reported receiving VA treatment for his hemorrhoids.

Review of the VA medical evidence of record does not reveal that the Veteran has received any treatment related to his service-connected hemorrhoids during the relevant appellate period.  The only medical evidence available for consideration is the results of a February 2012 VA examination that was obtained pursuant to the Board's September 2011 remand.  The Veteran's claims folder was available for review at the time of the examination.  

During the examination, the Veteran reported continued flare ups of his hemorrhoid condition consisting of itching, burning and occasional bleeding on a weekly basis.  He also reported the need for continuous medication, namely Dibucaine 1% applied as needed, and fiber.  The examiner noted that the Veteran had signs or symptoms attributable to mild or moderate internal or external hemorrhoids.  Physical examination, however, was normal and there were no external hemorrhoids, anal fissures or other abnormalities.  

The Board acknowledges the Veteran's assertions regarding the symptomatology associated with his service-connected hemorrhoids.  He is competent to report symptoms that are observable by a lay person and his statements are seemingly credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the evidence of record does not show that the Veteran has hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Additionally, although there is occasional bleeding, the evidence does not show persistent bleeding with secondary anemia, or with fissures.  Without sufficient evidence of this type of more severe symptomatology, a compensable rating is not warranted under Diagnostic Code 7336 for hemorrhoids and the claim must be denied.  This is so for the entire rating period on appeal.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 

      Residuals of a gunshot wound of the right hand

Service connection for residuals of a gunshot wound of the right hand was originally granted in a February 1946 rating decision.  It was initially rated as noncompensable, but was subsequently increased to 10 percent in an April 1946 rating decision.  This disability is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5309 (2012), which rates Muscle Group IX.  

Generally, muscle group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2012).  With respect to Diagnostic Code 5309, however, different criteria apply.  As indicated in that code, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger.  The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Thus, injury to Muscle Group IX should be rated on limitation of motion, with a minimum 10 percent assigned.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

The rating criteria for limitation of motion of individual digits are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230 (2012).  The regulations provide that if there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluation should be combined.  See preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 at Note (5).

Diagnostic Code 5228 provides that a noncompensable evaluation will be assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) (centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating will be assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating will be assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Diagnostic Code 5229 provides that a noncompensable evaluation will be assigned for limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

Diagnostic Code 5230 provides that a noncompensable evaluation will be assigned for any limitation of motion of the ring or little finger.  The ratings described above are for application regardless of the dominant hand.

The Veteran testified in July 2011 that his service-connected right hand disorder had worsened such that he was experiencing increasing numbness of the right hand.  He also indicated that it had affected his grip, that he was unable to do things with the right hand, and that he had pain going into his shoulder.

A February 2010 VA treatment record reveals that the Veteran was seen with complaint of chronic right hand pain, mostly in his thumb and first three fingers.  He indicated that he had pain all the way up the arm into the shoulder.  Examination revealed positive radial pulse, equal hand strength bilaterally, positive Tinnel's and no asymmetric atrophy.  No range of motion testing was conducted at that time.  The assessment was presumed carpal tunnel syndrome; also possible cervical radiculopathy.  The Veteran preferred to try a splint at that time versus undergoing an electromyograph (EMG).

The Veteran underwent a VA examination that encompassed several examinations (joints; hands, thumb and fingers; and muscles) in July 2010.  For the established condition of gunshot wound, right hand with damage to Muscle Group IX, the examiner noted that the name of the condition/disease was shrapnel wound and post traumatic changes, trigger finger.  The Veteran reported a worsening of the condition but denied a history of hospitalizations and/or surgeries related to the condition.  He indicated that he had received treatment in the form of Capsaicin cream that helped a little and was applied two to four times a day as needed.  The Veteran also reported decreased strength and coordination and indicated that he had chronic pain syndrome and trigger finger of the third finger.  He also noted periods of flare-up in the form of increased swelling and some redness.  The severity was from about a level four/five to a level eight/nine on a scale of ten.  It occurred approximately once a week and lasted 24 to 48 hours.  Weather was a precipitating factor and the Veteran reported that he had significant impairment of daily activities as he had a hard time doing them.  

Physical examination revealed that the Veteran was right hand dominant and that there was no ankylosis involving the hands.  

Range of motion testing of the right index finger revealed 10-75 degrees in the metacarpophalangeal joint, 10-90 degrees in the proximal interphalangeal joint, and 10-50 degrees in the distal interphalangeal joint.  These ranges remained the same after five repetitions and there was no additional loss of motion following repetition.  The examiner did note pain after the first and fifth ranges of motion, but no fatigue, weakness, lack of endurance or incoordination.  

Range of motion testing of the right long finger revealed 10-75 degrees in the metacarpophalangeal joint, 10-90 degrees in the proximal interphalangeal joint, and 10-50 degrees in the distal interphalangeal joint.  These ranges remained the same after five repetitions and there was no additional loss of motion following repetition.  The examiner did note pain and weakness after the first and fifth ranges of motion, but no fatigue, lack of endurance or incoordination.  

Range of motion testing of the right ring finger revealed 10-70 degrees in the metacarpophalangeal joint, 10-90 degrees in the proximal interphalangeal joint, and 10-50 degrees in the distal interphalangeal joint.  These ranges remained the same after five repetitions and there was no additional loss of motion following repetition.  The examiner did note pain and weakness after the first and fifth ranges of motion, but no fatigue, lack of endurance or incoordination.  

Range of motion testing of the right little finger revealed 10-75 degrees in the metacarpophalangeal joint, 10-80 degrees in the proximal interphalangeal joint, and 10-40 degrees in the distal interphalangeal joint.  These ranges remained the same after five repetitions and there was no additional loss of motion following repetition.  The examiner did note pain and weakness after the first and fifth ranges of motion, but no fatigue, lack of endurance or incoordination.  

The examiner noted that normal range of motion for the metacarpophalangeal joint was 0-90 degrees, 0-110 degrees in the proximal interphalangeal joint, and 0-70/80 degrees in the distal interphalangeal joint.  

Range of motion of the right thumb revealed 5-30 degrees of palmar adduction/abduction of thumb basal joint (at base near wrist), 10-45 degrees of radial adduction/abduction of thumb basal joint (at base near wrist), 20-50 degrees of hyperextension (backwards)/flexion (forward) thumb interphalangeal (joint just below tip), and 15-40 degrees of hyperextension/flexion thumb metacarpophalangeal (middle joint).  These ranges remained the same after five repetitions and there was no additional loss of motion following repetition.  The examiner did note pain and weakness after the first and fifth ranges of motion, but no fatigue, lack of endurance or incoordination.  

The examiner noted that normal range of motion for the thumb was 0-45 degrees of palmar adduction/abduction of the thumb basal joint, 0-60 degrees of radial adduction/abduction of the thumb basal joint, 15-80 degrees of hyperextension/flexion of the thumb interphalangeal, and 10-55 degrees of hyperextension/flexion of the thumb metacarpophalangeal.  

Evaluation of the right hand as a unit revealed 8 centimeters as the smallest possible distance from the flexor crease of the thumb interphalangeal joint to the distal palmar crease over the metacarpophalangeal joint of the little finger; 40 degrees as the largest possible angle formed between the first and second metacarpals during maximal radial abduction of the thumb; and 7 centimeters as the largest possible distance from the flexor crease of the thumb interphalangeal joint to the distal palmar crease directly over the third metacarpophalangeal joint.  

There was no right hand strength abnormality detected with pushing, pulling or twisting and no abnormality of dexterity for twisting, probing, touching and expression, but some slight difference with writing.  No flexion deformity of the right hand was noted.  

The examiner noted multiple right hand entry wound scars that were described as well-healed and too small to be appropriately measured.  The scars did not interfere with any motion or use of the right hand.  The examiner noted that Muscle Group IX was affected and reported joint damage in the right hand from arthritis.  The examiner also noted evidence of change in skin texture and described the Veteran's skin as atrophic and shiny, but again noted the scars were too small to be appropriately measured.  The scars were also described as superficial and hypopigmented, but the measurements were so small for each scar that they were irrelevant, though the examiner described them as star shaped with only parts of the starts showing the scarring - a burst-like pattern.  

The examiner reported that for the established diagnosis of gunshot wound, right hand with damage to Muscle Group IX, the diagnosis had progressed to status post gunshot wound, post traumatic changes involving damages to right hand Muscle Group IX including chronic pain syndrome and third finger trigger finger.  It was noted that it was harder for the Veteran to make a fist during a flare up.  The examiner specifically indicated that the Veteran had a hard time making a full fist and that he had compensated some for the changes by using his other hand to some increased degree.  The current residuals of the Veteran's service-connected right hand disability included limited range of motion, weakness and chronic pain.  The examiner indicated that the Veteran had tolerated his condition fairly well, but that pain appeared to be becoming more of a problem as he complained that he never gets much relief from it.  It was also noted that as the Veteran ages, his hand causes even more problems in terms of occupation and daily activities, but that the Veteran seems ok with it most days if he has better control of the pain.  The examiner specifically noted that he had a hard time getting dressed and using his hand to grip things.  

The RO sought an addendum from the VA examiner due to the fact that range of motion testing for the right wrist had been completed, but there was no indication of any joint involvement.  The examiner responded that the changes in the wrist are related to the right hand gunshot wound as the changes are continuous down the wrist.  There did not seem to be any other problem unrelated at that time.  Right wrist range of motion was reported as 0-50 degrees of dorsiflexion, 0-50 degrees of palmer flexion, 0-5 degrees of radial deviation, and 0-10 degrees of ulnar deviation.  Pain and weakness were noted following the initial range of motion and the examiner also reported painful motion, weakness and tenderness.  On a second range of motion testing, the ranges noted above did not change and there was no additional loss in degree of motion.  Pain and weakness were again noted.  

The Veteran was seen by VA with complaint of chronic right hand pain for six months or more in August 2011.  He described the pain as aching, burning and needle-like with an intensity of four.  No range of motion testing was conducted at that time.

The Board remanded the claim in September 2011 for another VA examination since the Veteran had not been evaluated for neurological complaints involving his right hand and had not appeared for scheduled x-rays at the time of the July 2010 VA examination.  

A VA examination was conducted in February 2012.  The diagnosis pertaining to hand conditions was reported as residuals of right hand shell fragment wounds.  The examiner noted that the Veteran was claiming increase and neurological symptoms related to injury; hand pain worse with gripping, pushing and repetitive movements; and increased pain with changes in weather.  

The examiner reported limitation of motion or evidence of painful motion in the right long finger and ring finger.  There was no gap between the thumb pad and the fingers and no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion for any fingers post-test; no gap between the thumb pad and the fingers post-test; and no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.  

The examiner indicated that the Veteran had functional loss or functional impairment in the form of pain on movement in the right long and ring fingers but no additional limitation in range of motion any of the fingers or thumb following repetitive-use testing.  The examiner also noted tenderness or pain to palpation for the joints or soft tissue of the right hand, including thumb and fingers.  The Veteran exhibited normal muscle strength in his right hand for grip strength.  There was no ankylosis of the thumb and/or fingers.  

The Veteran was noted to have scars on his right hand but they were not painful and/or unstable and the total area of all related scars was not greater than 39 square cm. (6 square inches).  The Veteran did not use any assistive devices and there was no functional impairment of an extremity due to the Veteran's hand condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The examiner reported that x-rays revealed degenerative or traumatic arthritis of both hands, which was documented in multiple joints of the hands and included the thumbs and fingers.  The actual imaging reports are of record.  The examiner also indicated that the Veteran's hand condition would impact his ability to work in terms of his ability to perform repetitive movements, pushing and pulling.  

A peripheral nerves VA examination was performed in March 2012.  The Veteran reported increased pain in the right hand when gripping, pushing, or pulling as well as with repetitive movements and weather changes.  His current symptoms in the right hand involve pain in all the joints upon opening and closing the hand and these pains are also present in the left hand as well in which no shrapnel wounds occur.  He also reported feeling a generalized tingling sensation in the hands (both) when weather changes occur.  He cannot make a fist for very long due to pain in both hands but has full function of all fingers and good grip strength.  He reported that his hands and fingers just "freeze up on me and there is shooting pain to the shoulder."  The examiner noted that the Veteran did not have any symptoms attributable to any peripheral nerve conditions.  The Veteran's gait was normal; Phalen's and Tinnel's signs were negative; and extensive physical examination, to include muscle strength testing, deep tendon reflex testing, sensory examination and neurological examination, was normal.  It was determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  An addendum reveals that there was no change in clinical impression after review of the claims folder.  

The preponderance of the evidence of record is against an evaluation in excess of 10 percent for the Veteran's residuals of a gunshot wound of the right hand.  The Board acknowledges the Veteran's assertions regarding the symptomatology associated with his right hand and finds that he is competent to make such assertions and that his assertions are seemingly credible.  See Layno, 6 Vet. App. at 469-71.  As noted above, however, Diagnostic Code 5309 directs the rater to assign a minimum 10 percent evaluation and rate the disability based on limitation of motion.  In this case, the Veteran exhibited limitation of motion of the ring and little fingers at the time of the July 2010 VA examination, and limitation of motion of the ring finger at the time of the February 2012 VA examination, but is in receipt of a rating higher than the noncompensable evaluation assigned under Diagnostic Code 5230 for any limitation of motion of those fingers.  He also exhibited limitation of motion of the index and long fingers at the time of the July 2010 VA examination, and limitation of motion of the long finger at the time of the February 2012 VA examination, but is already in receipt of the maximum rating allowed under Diagnostic Code 5229 for limitation of motion of those fingers.

There is no evidence that the Veteran exhibited limitation of motion of the right hand thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, during either examination so as to warrant the assignment of a 20 percent rating under Diagnostic Code 5228.  Rather, at the time of the July 2010 VA examination, the Veteran exhibited 5-30 degrees of palmar adduction/abduction of the thumb basal joint, 10-45 degrees of radial adduction/abduction of the thumb basal joint, 20-50 degrees of hyperextension/flexion of the thumb interphalangeal, and 15-40 degrees of hyperextension/flexion of the thumb metacarpophalangeal; and at the time of the February 2012 VA examination, there was no gap between the thumb pad and the fingers.  

The Board has considered the other diagnostic criteria related to the fingers to determine whether an increased rating, or additional separate compensable rating, is warranted for the right hand disability under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These diagnostic codes, however, are simply not applicable to the Veteran's service-connected residuals of a gunshot wound of the right hand as there is no evidence of unfavorable or favorable ankylosis affecting individual or multiple digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.  

Consideration has been given to whether a rating in excess of 10 percent is warranted for the service-connected residuals of a gunshot wound of the right hand on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the Veteran's reports of pain, numbness and problems with grip.  It also acknowledges the objective evidence of pain during initial and repetitive range of motion testing in the right index finger, and pain and weakness during initial and repetitive range of motion testing in the right long, ring and little fingers, as well as the right thumb, at the time of the July 2010 VA examination; and that there was objective evidence of painful motion in the right long and ring fingers at the time of the February 2012 VA examination.  However, the July 2010 VA examiner noted that the ranges of motion the Veteran exhibited in his right hand fingers and thumb remained the same after five repetitions, that there was no additional loss of motion following repetition, and that there was no fatigue, lack of endurance or incoordination.  In addition, the February 2012 examiner reported that the Veteran was able to perform repetitive-use testing with three repetitions and without additional limitation of motion for any fingers post-test.  Based on the foregoing, the Board finds that a rating in excess of 10 percent on the basis of limitation of function due to pain is not warranted for the Veteran's right hand disability under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

As noted above, the July 2010 VA examiner reported that changes noted in the Veteran's right wrist are related to his service-connected right hand gunshot wound.  The Board has considered whether the Veteran is entitled to a separate compensable rating for a right wrist disorder under the diagnostic criteria pertaining to the wrist.  See Schafrath, 1 Vet. App. at 593.  Diagnostic Code 5215 provides a 10 percent rating for palmar flexion limited in line with forearm and dorsiflexion less than 15 degrees in either the major or minor joint.  See 38 C.F.R. § 4.71a.  In July 2010, the Veteran's right wrist range of motion for both dorsiflexion and palmar flexion was reported as 0-50 degrees.  For rating purposes, normal range of motion of the wrist is dorsiflexion from zero to 70 degrees and palmar flexion from zero to 80 degrees.  See 38 C.F.R. § 4.71, Plate I (2012).  These findings do not merit the assignment of a separate compensable rating under Diagnostic Code 5215.  Nevertheless, 38 C.F.R. § 4.59 sets forth that painful motion of a joint is to warrant a compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (section 4.59 applies to disabilities other than just arthritis).  Because the Veteran experiences a noncompensable level of limitation of motion of the right wrist associated with his service-connected disability, yet experiences painful motion, the Board concludes that a separate 10 percent rating is warranted for painful limited motion of the right wrist.  This is so throughout the rating period on appeal.

The Board has also considered whether the Veteran is entitled to a separate rating for neurological impairment associated with his service-connected right hand disability.  See Schafrath, 1 Vet. App. at 593.  During the March 2012 VA examination, however, which was requested by the Board in its September 2011 remand, it was determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  These findings do not merit the assignment of a separate compensable rating under the diagnostic criteria pertaining to neurological impairments.  

Lastly, the Board has considered whether separate ratings are warranted for the scars associated with the Veteran's service-connected right hand disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The July 2010 examiner noted multiple right hand entry wound scars that were described as well-healed, superficial, hypopigmented, and too small to be appropriately measured.  The scars did not interfere with any motion or use of the right hand.  The February 2012 examiner noted that right hand scars were not painful and/or unstable and the total area of all related scars was not greater than 39 square cm. (6 square inches).  

These references do not support the assignment of a separate rating for any of the scars located on the Veteran's right hand as they are not deep and do not cause limited motion in an area that exceeds six square inches (39 square cm.); are not deep and nonlinear in an area of at least six square inches (39 square cm.) but less than 12 square inches (77 square cm.); are not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches (929 square cm.) or greater; are not superficial and unstable or painful on examination; and none of the scars limits the Veteran's right hand function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 73 Fed. Reg. 54708 (Sep. 23, 2008) (rating criteria pertaining to scars amended but only applies to claims filed after the amendments).  Rather, any limitation of right hand function has been considered in the orthopedic rating assigned for the Veteran's right hand disability.

As the preponderance of the evidence is against the claim (other than the separate 10 percent rating for the right wrist), the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

      Anxiety reaction

Service connection for anxiety reaction has been in effect since the issuance of a September 1947 rating decision.  It was initially assigned a noncompensable evaluation, which was increased to 10 percent in a June 1977 rating decision and then increased to 30 percent in a March 1988 rating decision.  The current 30 percent disability rating is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2012).  

The Veteran testified in July 2011 that his service-connected anxiety reaction had not gotten better.  He indicated that he was always thinking about the past and that his wife complained about him talking too much and making too much noise.  The Veteran reported grinding his teeth and being on an anti-depressant, but indicated he had not been receiving treatment for this condition.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2012).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

Review of the VA medical evidence of record reveals that the Veteran was seen in December 2007 with complaint of feeling mad and depressed three weeks prior.  He denied suicidal ideation but indicated he thought he could hurt someone three weeks prior.  He was assessed with anxiety and questionable posttraumatic stress disorder and the examiner noted that he had been verbally abusive.

The only other medical evidence available for consideration is a February 2012 VA examination that was obtained pursuant to the Board's September 2011 remand.  The claims folder was reviewed and a clinical interview with the Veteran's grandson was conducted.  The examiner also implemented the Beck Anxiety Scale and Beck Depression Inventory II, which was read to the Veteran as he was unable to use his hands and examiner checked off items he endorsed.  

In pertinent part, the Veteran reported being married from 1948 to the present.  They had separate bedrooms but live together.  Two of his six children had passed away and the Veteran was no longer driving.  Instead, his grandson drove him everywhere (to include to the examination).  The Veteran reported that he had been retired for 30 years but that he was able to work for 30 years and did not believe he had problems concentrating on the job.  The examiner indicated that the Veteran was currently taking 20 mg of Citalopram according to a September 2011 pharmacy note.  The Veteran reported seeing several psychiatrists, but the examiner noted there is no evidence of any psychiatric visits in the electronic medical notes going back to 2000.

The Veteran reported depressed mood, anxiety, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  There was some indication currently that the Veteran was having problems staying focused.  The Veteran also experienced times when he stares off into space and starts shaking, according to his grandson, who stated he has noticed this is getting worse recently.  The Veteran's grandson reported these episodes happen about once a week and it takes the Veteran about 20 minutes to return to normal.  The Veteran is unaware of this until after the fact.  The Veteran endorsed fear of the worst happening, pounding or racing heart, feeling of choking.  Depressive symptoms included being self critical, agitation, loss of energy, irritability, and fatigue.

The Veteran was identified as having an Axis I diagnosis of generalized anxiety disorder and a GAF score of 53 was assigned.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In the remarks section, the examiner wrote that there is some evidence the Veteran is being bothered more frequently by war memories as he spends a lot of time ruminating about the past, both related to combat as well as to personal events.  According to his grandson he experiences episodes when he is remembering an event from the past that is distressing, and he starts shaking, about once a week.  The examiner indicated difficulty keeping the Veteran focused during the interview as he immediately started telling about combat situations or family memories.  

The examiner noted that if the Veteran was able to work (had been retired for 30 years) this would definitely impact his ability to complete tasks.  The examiner indicated that the GAF score of 53 was given because the Veteran was able to remain employed for 30 years and does not seem unduly bothered by his anxiety now.  He stated to the examiner that "everyone has problems" and did not seem distressed by his anxiety, and there was no evidence of shaking or nervous energy during the exam.  He had a good relationship with his grandson, did not display any irritability with the examiner, and generally seemed fairly well adjusted.

Lastly, the examiner reported that the Beck Anxiety Index results was a score of 29, in the moderate range of anxiety, and the Beck Depression Inventory II was a score of 23, also in the moderate range for depression.  The Veteran will not be given a separate diagnosis for depression as he does not report depressive symptoms are causing him distress, and they are most likely secondary to his anxiety symptoms.  The Veteran's Generalized Anxiety Disorder is currently in the moderate range according to the Beck Anxiety Index results.

The evidence of record does not support the assignment of a rating in excess of 30 percent for anxiety reaction at any time during the appellate period.  The Veteran's subjective symptoms during this time frame consist of intrusive thoughts, flashbacks, anger, depression, homicidal ideation reported on one occasion, anxiety, chronic sleep impairment, and mild memory loss.  The evidence of record does not reveal that the Veteran had flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Importantly, the Veteran had been married to the same person since 1948, held the same job for 30 years, and had his grandson accompany him to his mental disorders examination.  

The severity of the Veteran's overall disability does not more nearly approximate the assignment of a 50 percent rating during this period in question.  A GAF score of 53 was assigned by the February 2012 VA examiner, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In addition, the VA examiner specifically noted that the Veteran's mental disorder only caused occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, which only meets the criteria for a 10 percent rating.

The examiner's characterization of the severity of the disability is the most probative evidence of the disabling nature of the Veteran's anxiety reaction.  The assessment takes into account the varying symptoms reported by the Veteran as well as the results of the interview and examination.  Based on the evidence of record, and primarily the opinion of the February 2012 VA examiner, a rating in excess of 30 percent is not warranted at any time during the rating period on appeal.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321 (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms exhibited by the Veteran's hemorrhoids, to include itching, burning and occasional bleeding, and by his residuals of a gunshot wound of the right hand, to include pain, limitation of motion of his fingers, thumb, and right wrist, and problems gripping, are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.114, Diagnostic Code 7336; § 4.71a, Diagnostic Codes 5228-5230), which reasonably describe the Veteran's disabilities.  In addition, the Veteran's anxiety reaction causes impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria (i.e., 38 C.F.R. § 4.130, Diagnostic Code 9400).  For these reasons, referral for consideration of extraschedular ratings is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.  

Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran reported being retired for 30 years at the time of the February 2012 VA examination.  The Veteran has never asserted that he is unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

A compensable rating for hemorrhoids is denied.

A rating in excess of 10 percent for residuals of a gunshot wound of the right hand is denied.  

A separate 10 percent rating (but no higher) for painful limitation of motion of the right wrist resulting from a gunshot wound of the right hand is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 30 percent for anxiety reaction is denied.  


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claims for service connection for disorders of the bilateral hips and left knee were remanded in order to schedule the Veteran for a VA examination to determine the etiology of his claimed conditions.  The examiner was specifically instructed to provide opinions regarding whether the claimed disorders were related to service and if they were related to his service-connected right knee disability.  The examiner who performed the February 2012 VA examination failed to address whether the Veteran's bilateral hip and left knee disorders were directly related to service.  The opinion provided in response to whether the Veteran's bilateral hip and left knee disorders were secondary to his service-connected right knee disability was also not completely adequate as it did not consider whether the right knee had aggravated the bilateral hip and/or left knee disorder.  These deficiencies must be rectified on remand.  See Stegall, 11 Vet. App. at 268. 

The claim to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a foot laceration was remanded to provide the Veteran with the requisite notice as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In an October 2011 letter, the RO informed the Veteran of the need to provide new and material evidence in order to reopen the claim, but the notice sent by the RO did not meet the requirements as stipulated in Kent.  First, the letter incorrectly identified the last final rating decision as the September 2008 rating decision that is the subject of the current appeal, rather than the December 1987 rating decision noted by the Board.  Second, the letter did not provide the reason the Veteran's claim was previously denied.  Both deficiencies must be rectified on remand.  See Stegall, 11 Vet. App. at 268. 

Accordingly, these issues are REMANDED for the following actions:

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a foot laceration, as required by Kent, 20 Vet. App. at 1.  Inform the Veteran of the basis for the previous denial (in December 1987) and what the evidence must show to reopen the claim.

2.  Return the claims folder to the examiner who conducted the February 2012 VA examination pertaining to the hips and left knee for an addendum opinion.  Based on the review of the examination and claims folder, the examiner should answer the following questions: 

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the current left knee disorder had its onset during active service or is related to any in-service disease, event, or injury.  The examiner is informed that the Veteran testified to sustaining a shrapnel injury to his left knee (the shrapnel was removed by his buddies after the incident) during service, which is consistent with combat service, notwithstanding the fact that there is no official record of such in-service incurrence.  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee disability (residuals of a gunshot wound with post-traumatic arthritis and instability) caused his left knee disorder. 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee disability (residuals of a gunshot wound with post-traumatic arthritis and instability) aggravated (i.e., caused an increase in severity of) his left knee disorder. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left knee impairment (i.e., a baseline) before the onset of the aggravation. 

(d) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the current bilateral hip disorder had its onset during active service or is related to any in-service disease, event, or injury.  The examiner is informed that the Veteran testified to sustaining injuries to his bilateral hips during a bombardment in service, which is consistent with combat service, notwithstanding the fact that there is no official record of such in-service incurrence.  

(e) If the answer to (d) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee disability (residuals of a gunshot wound with post-traumatic arthritis and instability) caused his bilateral hip disorder.

(f) If the answer to (d) and (e) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee disability (residuals of a gunshot wound with post-traumatic arthritis and instability) aggravated his bilateral hip disorder.  

If the February 2012 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.   If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


